Citation Nr: 1550870	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-47 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

3.  Entitlement to a rating in excess of 10 percent for mixed tension type and vascular headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for headaches, rated 10 percent, effective August 27, 2008.  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The matter of the rating for headaches is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record at an October 2015 videoconference hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking to reopen a claim of service connection for a right knee disability; there is no question of fact or law remaining in this matter.

2.  On the record at an October 2015 videoconference hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking to reopen a claim of service connection for a back disability; there is no question of fact or law remaining in this matter.



CONCLUSIONS OF LAW

1.  Regarding the claim seeking to reopen a claim of service connection for a right knee disability, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Regarding the claim seeking to reopen a claim of service connection for a back disability, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as the Veteran is withdrawing his appeals to reopen claims of service connection for right knee and back disabilities, there is no reason to discuss the impact of the VCAA on those matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3). 

At the October 2015 videoconference hearing before the undersigned, the Veteran (via his representative) expressed his intent to withdraw the appeals to reopen claims of service connection for right knee and back disabilities.  Therefore, there are no allegations of errors of fact or law remaining for appellate consideration in those matters.  Hence, the Board does not have jurisdiction to further consider appeals in those matters, and the appeals must be dismissed.  


ORDER

The appeal seeking to reopen claims of service connection for right knee and back disabilities is dismissed.


REMAND

Pertinent postservice treatment records appear to be outstanding.  At the October 2015 hearing, the Veteran testified that he is receiving regular, and ongoing VA treatment for headaches.  The most recent VA treatment records in his electronic record are dated in February 2014.  Records of treatment since then are likely to contain pertinent information, are constructively of record, and must be secured.

The Veteran also testified that his headaches have worsened since his last VA examination to evaluate them.  He stated that he has more frequent prostrating attacks, dizziness, photophobia, and nausea associated with the headaches.  In light of the allegation of worsening and the length of the interval since he was last examined, a contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated (to the present) records of all VA evaluations or treatment the Veteran has received for headaches, in particular all such records dated since February 2014.
2. Thereafter, the AOJ should arrange for a neurological examination of the Veteran to determine the current severity of his headaches.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  The findings must be reported in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner should note the frequency, duration, and severity of the headaches, note whether they are prostrating and/or prolonged, and opine whether they are productive of economic inadaptability (citing to the factual basis for the conclusion).  

      The examiner should include rationale with all
      opinions.

3. The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


